— Order of Disposition, Family Court, New York County (Leah Marks, J.), entered on or about May 14, 1990, which adjudicated respondent a juvenile delinquent and placed her with the Division for Youth, Title III, for a period not to exceed twelve months, unanimously affirmed, without costs.
Respondent was questioned in the presence of her stepfather in an annex to the designated youth room, thus satisfying the requirements of Family Court Act § 305.2 (4) (b) (see, Matter of Luis N., 112 AD2d 86). Moreover, respondent’s statements were made voluntarily after she acknowledged her understanding of her Miranda rights. We note the fact that the police diligently searched for respondent’s relatives for six hours while she was detained. This detention does not provide a basis upon which to suppress the statements (see, Matter of Raphael A., 53 AD2d 592). The corroboration testimony of the complainants and witnesses satisfied the requirement of Family Court Act § 344.2 (3) (see, People v Lipsky, 57 NY2d 560).
We have considered respondent’s other claims and find them to be without merit. Concur — Rosenberger, J. P., Wallach, Kassal and Rubin, JJ.